     Case 2:19-cv-00959-JCM-VCF Document 10 Filed 10/22/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Wilmington Savings Fund Society, FSB DBA Christiana Trust as Trustee
 7   for HLSS Mortgage Master Trust for the Benefit of the Holders of the Series 2014-1 Certificates
     Issued by HLSS Mortgage Master Trust
 8
 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     WILMINGTON SAVINGS FUND SOCIETY,                Case No.: 2:19-cv-00959-JCM-VCF
12   FSB DBA CHRISTIANA TRUST AS
13   TRUSTEE FOR HLSS MORTGAGE
     MASTER TRUST FOR THE BENEFIT OF                 STIPULATION AND ORDER TO
14   THE HOLDERS OF THE SERIES 2014-1                EXTEND TIME TO RESPOND TO
     CERTIFICATES ISSUED BY HLSS                     DEFENDANT’S MOTIONS TO DISMISS
15   MORTGAGE MASTER TRUST,
16                                                   [First Request]
                          Plaintiff,
17          vs.

18   FIDELITY NATIONAL TITLE INSURANCE
     COMPANY,
19
                          Defendant.
20
21          Plaintiff, Wilmington Savings Fund Society, FSB DBA Christiana Trust as Trustee for
22
     HLSS Mortgage Master Trust for the Benefit of the Holders of the Series 2014-1 Certificates
23
     Issued by HLSS Mortgage Master Trust (“Wilmington”), and Defendant, Fidelity National Title
24
25   Insurance Company (“FNTIC”), by and through their respective attorneys of records, hereby

26   agree and stipulate as follows.
27
            1. On October 8, 2019, FNTIC filed a Motion to Dismiss [ECF No. 8];
28
            2. Wilmington’s response to FNTIC’s Motion is due October 22, 2019;


                                              Page 1 of 2
     Case 2:19-cv-00959-JCM-VCF Document 10 Filed 10/22/19 Page 2 of 2



            3. Wilmington’s counsel is requesting an additional seven (7) days to file its response to
 1
 2              FNTIC’s Motion, and thus requests up to October 29, 2019, to file its Opposition;

 3          4. This extension is requested to allow Counsel for Wilmington additional time to
 4
                review and respond to the points and authorities cited to in FNTIC’s Motion.
 5
            5. Counsel for FNTIC does not oppose the extension;
 6
 7          6. This is the first request for an extension which is made in good faith and not for

 8              purposes of delay.
 9          IT IS SO STIPULATED.
10
      DATED this 22nd day of October, 2019.            DATED this 22nd day of October, 2019.
11
      WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
12                                                     McRAE LLP
13
      /s/ Lindsay D. Robbins, Esq.                     /s/ Kevin S. Sinclair, Esq. ___________
14    Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                             Nevada bar No. 12277
15
      7785 W. Sahara Ave., Suite 200                   Sophia S. Lau, Esq.,
16    Las Vegas, NV 89117                              Nevada Bar No. 13365
      Attorneys for Plaintiff, Wilmington Savings      8716 Spanish Ridge Avenue, Suite 105
17    Fund Society, FSB DBA Christiana Trust as        Las Vegas, Nevada 89148
      Trustee for HLSS Mortgage Master Trust for       Attorneys for Defendant, Fidelity National
18
      the Benefit of the Holders of the Series 2014-   Title Insurance Company
19    1 Certificates Issued by HLSS Mortgage
      Master Trust
20
21   IT IS SO ORDERED.

22          Dated this _____22,
                   October   day2019.
                                 of _____________, 2019.
23                                                ________________________________________
24                                                UNITED STATES DISTRICT COURT JUDGE

25
26
27
28



                                                Page 2 of 2
